Citation Nr: 0828059	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for an 
anxiety disorder, including as secondary to undiagnosed 
illness and/or service-connected disabilities.  

2.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for joint 
pain of the knees and hands, including as due to 
fibromyalgia, including as due to undiagnosed illness. 

3.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
colitis, including as due to undiagnosed illness. 

4.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
residuals of head injury.  

5.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
pseudotumor cerebri, including as due to undiagnosed illness. 


6.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a low 
back disorder, including as due to fibromyalgia, including as 
due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from March 1987 to June 1991. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying reopening of the claim for which requests to reopen 
are now before the Board for appellate review.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in March 2008.  A 
transcript of that hearing is of record.  

The issues of entitlement to service connection for an 
anxiety disorder, including as secondary to undiagnosed 
illness and/or service-connected disabilities; service 
connection for joint pains of the knees and hands, including 
as due to fibromyalgia, including as due to undiagnosed 
illness; service connection for colitis, including as due to 
undiagnosed illness; service connection for residuals of head 
injury; and service connection for pseudotumor cerebri, 
including as due to undiagnosed illness, all as merits-based 
adjudications, are herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.

The record reflects that, by a submission dated in December 
1996, the veteran claimed disability with symptoms including 
difficulties with walking and back pain as due to a VA spinal 
tap performed in July 1996.  There is no indication that this 
informal 38 U.S.C.A. § 1151 claim was ever addressed by the 
RO, and it is accordingly referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  By an RO rating action in March 1998, the veteran's 
claims of service connection for an anxiety disorder (then 
addressed as a nervous condition), joint pain of the knees 
and hands, colitis (then addressed as a stomach condition 
with diarrhea), residuals of head injury (then addressed as 
headache), pseudotumor cerebri (as above, then addressed as 
headache), and a low back disorder (then addressed as a back 
condition), were denied, with the claims for service 
connection for a stomach condition and diarrhea, joint pains 
of the hands and feet, a back condition, and headache all 
then addressed including as due to undiagnosed illness.  That 
rating action as to those claims became final when not timely 
appealed.  

2.  The evidence received since that last prior denial of 
those claims for service connection for an anxiety disorder, 
joint pains of the knees and hands, colitis, residuals of 
head injury, pseudotumor cerebri, and a low back disorder, 
relates to unestablished facts necessary to substantiate all 
those claims, and creates a reasonable possibility of 
substantiating all those claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
last final decision denying service connection for an anxiety 
disorder; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

2.  New and material evidence has been received since the 
last final decision denying service connection for joint pain 
of the hands and knees; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).

3.  New and material evidence has been received since the 
last final decision denying service connection for colitis; 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156 (2007).

4.  New and material evidence has been received since the 
last final decision denying service connection for residuals 
of head injury; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

5.  New and material evidence has been received since the 
last final decision denying service connection for 
pseudotumor cerebri; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).

6.  New and material evidence has been received since the 
last final decision denying service connection for a low back 
disorder; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board has herein granted the veteran's appealed requests 
to reopen his claims for service connection for an anxiety 
disorder, joint pains of the knees and hands, colitis, 
residuals of head injury, pseudotumor cerebri, and a low back 
disorder.  The merits of these reopened claims are the 
subject of remand, below.  Hence to the limited extent of 
these requests to reopen herein decided, there is no 
reasonable possibility that any notice or development 
assistance would further these claims.

II.  Request to Reopen Claims for Service Connection for an 
Anxiety Disorder, Joint Pains of the Knees and Hands, 
Colitis, Residuals of Head Injury, Pseudotumor
Cerebri, and a Low Back Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007) ; 38 C.F.R. § 3.303 (2007)

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  For example, mere pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Under 38 U.S.C.A. § 1117(a)(1) (West 2002 & Supp. 2007), 
compensation is warranted for a Persian Gulf War veteran who 
exhibits objective indications of a "qualifying chronic 
disability" that became manifest during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent during the presumptive period prescribed by the 
Secretary.  The period within which such disabilities must 
become manifest to a compensable degree in order for 
entitlement to compensation to be established now runs 
through December 31, 2011.  See 71 Fed. Reg. 75,669-75,672 
(Dec. 18, 2006) (as codified at 38 C.F.R. § 3.317(a)(1)(i) 
(2007)).  Furthermore, the disability must not be attributed 
to any known clinical disease by history, physical 
examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a), (b) (2007).

Congress revised 38 U.S.C. § 1117, effective March 1, 2002.  
In the amended version, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
During the pendency of this appeal, effective June 10, 2003, 
VA promulgated revised regulations to, in part, implement 
these statutory changes, which expanded and liberalized the 
criteria for granting compensation.  See 38 C.F.R. 
§ 3.317(a)(2).  

The term "objective indications of a qualifying chronic 
disability" includesboth "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a)(3).

The new law also codified the same list of signs and symptoms 
of an undiagnosed illness as had previously been included in 
38 C.F.R. § 3.317.  Signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include the following, but are not limited 
to: fatigue, unexplained rashes or other dermatological signs 
or symptoms, headache, muscle pain, joint pain, neurological 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the upper or lower respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss,or menstrual disorders.  38 U.S.C.A. § 1117(g).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective from 
August 29, 2001).

The evidentiary record reflects that the veteran is a Persian 
Gulf War veteran with service in the Southwest Asia theater 
of operations.  

The last prior final decision addressing the claim for 
service connection for an anxiety disorder was in March 1998.  
The RO then denied the veteran's claim for service connection 
for an anxiety disorder (then addressed as a nervous 
disorder) based on the absence of evidence that the disorder 
was incurred or aggravated in service, with the first noted 
evidence of an nervous disorder being upon VA examination in 
July 1997, with diagnosis then of an anxiety disorder with 
traumatization.  

The evidence added to the record following that March 1998 
decision includes Vet Center treatment and evaluation records 
from 1996 through 1998.  A March 1998 Vet Center record 
assesses inadequate coping and preoccupation with physical 
ailments following return from the Persian Gulf War, but 
diagnoses no Axis I mental disorder.  However, also added to 
the record were VA mental health treatment records dated from 
1996, which include an August 1996 assessment of depression 
with suicidal ideation, with noted mental decompensation 
associated with difficulties with his physical ailments.  
Additionally, a private osteopath's October 1997 evaluation 
assesses an anxiety and adjustment disorder with depression 
associated with Persian Gulf Syndrome.  Thus, the record 
presents evidence of anxiety disorder or other mental illness 
potentially secondary to the veteran's other claimed 
disorders now on appeal.  The new evidence presents a 
reasonable possibility of a favorable claim on the merits, 
possibly conditional upon the as-yet-unresolved other claims 
for physical disorders (including as due to undiagnosed 
illness) now on appeal.  Accordingly, the Board finds that 
reopening the claim for service connection for an anxiety 
disorder is warranted.  

The last prior final decision addressing the claim for 
service connection for joint pain of the hands and knees was 
in March 1998, when the RO denied the claim based on the 
absence of evidence that the disorder was incurred or 
aggravated in service, the absence of medical findings of a 
specific disorder beyond noted complaints of aches and pains, 
and the absence of findings of an undiagnosed joint pains 
disorder which was compensably disabling.  Evidence added to 
the record since that RO decision includes medical diagnoses 
of fibromyalgia and medical findings of disablement due to 
pains associated with limitation of functioning affecting 
multiple joints.  A private osteopath's October 1997 
evaluation includes findings of polyarthropathies associated 
with Persian Gulf Syndrome.  Also added to the record, an 
April 1997 orthopedic evaluation included a finding of 
fibromyalgia affecting multiple joints, with noted pain 
including in the knees, wrists, and fingers.   Thus, the new 
evidence presents a reasonable possibility of a favorable 
claim on the merits, including based on fibromyalgia or 
undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), (b).  Accordingly, the Board finds that reopening 
the claim for service connection for joint pain of the hands 
and knees is warranted.  38 C.F.R. § 3.156(a).  

The last prior final decision addressing the claim for 
service connection for colitis was in March 1998.  The RO 
then denied the veteran's claim for service connection for 
colitis (then addressed as a stomach condition and diarrhea) 
based on the absence of evidence that the disorder was 
incurred or aggravated in service, and based on the condition 
not being an undiagnosed illness because a diagnosis of 
colitis was assigned.  However, evidence added to the record 
since that RO decision includes March 1998 multiple colon 
biopsy laboratory findings of no thickening of tissue 
membranes and no collagenous deposition indicative of 
collagenous colitis.  Thus, this new evidence presents a 
question as to whether a recognized disability as colitis, or 
an undiagnosed illness is causative of the veteran's colitis-
type symptoms.  Accordingly, the new evidence presents a 
reasonable possibility of a favorable claim on the merits, 
including based on undiagnosed illness.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a), (b).  The Board finds that reopening 
the claim for service connection for colitis is warranted.  
38 C.F.R. § 3.156(a).  

The last prior final decision addressing the claims for 
service connection for residuals of head injury or 
pseudotumor cerebri was in March 1998.  The RO then denied 
the veteran's claim for service connection for headache based 
on medical findings that the headache was caused by 
clinically diagnosed pseudotumor cerebri, and thus not due to 
undiagnosed illness, and based on the absence of medical 
evidence that the disorder was incurred in or aggravated by 
service.  

However, the Board notes that pseudotumor cerebri is a 
medical condition bearing similarities to hypertension, in 
that it is the name given to a condition of elevated 
intracranial pressure, or intracranial hypertension.  This 
does not speak to a particular disorder or disability, 
because the disease or defect causative of the intracranial 
hypertension is not identified by the ascription pseudotumor 
cerebri.  Rather, multiple pathologic conditions may be 
causative of the intracranial hypertension.  See Dorland's 
Illustrated Medical Dictionary, 28th ed., 1994, at 1380.)  
The Board thus determines that the veteran's pseudotumor 
cerebri, in effect, remains undiagnosed because an underlying 
disease or defect has not been identified by the record.  
Evidence added to the record since the prior denial includes 
a record from Community Neurological Services, dated in 
October 1997, with assessed primary benign headaches versus 
common migraine headaches.  To the extent the veteran's 
headaches may be attributable to his pseudotumor cerebri, 
they may still be undiagnosed illness for purposes of the 
veteran's Persian Gulf War-related claim.  

Further, the veteran has expressed a theory of the case 
whereby his claimed pseudotumor cerebri and headaches may be 
due to head injury in service.  A January 1988 service 
clinical record reflects that the veteran may have suffered  
head injury when trapped between a wall locker and a wall.  
Based on these two theories of entitlement, medical evidence 
and testimony added to the record presents a reasonable 
possibility of a favorable claim on the merits, including 
based on undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 
1117; 38 C.F.R. §§ 3.303, 3.317(a), (b).  The Board finds 
that reopening the claims for service connection for 
residuals of head injury and pseudotumor cerebri is 
warranted.  

The last prior final decision addressing the claim for 
service connection for a low back disorder was in March 1998.  
The RO then denied the veteran's claim for service connection 
for a low back disorder (then addressed as a back condition) 
based on a contemporaneous VA diagnosis of lumbar strain and 
the absence of evidence that the disorder was incurred or 
aggravated in service.  Evidence added to the record includes 
a June 1997 La Fortaleza Physical Therapy evaluative report 
with findings of decreased trunk and abdominal muscle 
strength and spasms over the thoracic and lumbar spine 
musculature, supportive of the veteran's claims of an ongoing 
low back disorder with pain.  In light of the possibility 
that any of multiple conditions may result in low back 
disability with pain and weakness and result in a diagnosis 
of low back strain, the Board notes that fibromyalgia or 
undiagnosed illness affecting the low back has not been ruled 
out by the record.  Rather, the above-noted April 1997 
orthopedic evaluation, added to the record since the last 
prior final denial of the low back disorder claim, included a 
finding of fibromyalgia affecting multiple joints, inclusive 
of the low back.  Medical evidence and testimony added to the 
record presents a reasonable possibility of a favorable claim 
for service connection for a low back disorder on the merits, 
including based on fibromyalgia or undiagnosed illness.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).  The Board finds 
that reopening the claim for service connection for a low 
back disorder is warranted.  38 C.F.R. § 3.156(a).  


ORDER

The claim for service connection for an anxiety disorder, 
including as secondary to undiagnosed illness and/or service-
connected disabilities, is reopened. 

The claim for service connection for joint pain of the knees 
and hands, including as due to fibromyalgia, including as due 
to undiagnosed illness, is reopened. 

[Continued on Next Page]

The claim for service connection for colitis, including as 
due to undiagnosed illness, is reopened. 

The claim for service connection for residuals of head injury 
is reopened.  

The claim for service connection for pseudotumor cerebri, 
including as due to undiagnosed illness, is reopened.

The claim for service connection for a low back disorder, 
including as due to fibromyalgia, including as due to 
undiagnosed illness, is reopened.


REMAND

The claims file contains an October 2005 notice of award of 
Social Security Administration (SSA) benefits.  However, the 
medical records underlying that award of benefits are not of 
record.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that where a veteran is in receipt of SSA 
disability benefits, the medical records underlying that 
award are relevant to issues such as those on appeal here.  
Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  As a result, those 
medical records must be obtained for association with the 
claims folder.  

The veteran's reopened claims for service connection for an 
anxiety disorder, joint pains of the knees and hands, 
colitis, residuals of head injury, pseudotumor cerebri, and a 
low back disorder are supported by medical records that are 
generally no more recent than 1998.  Claims for service 
connection must be based on the presence of current 
disability.  See, e.g., 38 C.F.R. § 3.303.  Accordingly, 
appropriate efforts must be made to obtain as-yet-unobtained 
treatment records, including particularly contemporaneous 
records.  While the veteran was afforded a Persian Gulf 
Protocol Examination in July 1996, the record of that 
examination is substantially illegible, and in any event does 
not reflect current findings.  The veteran must be afforded 
examination by appropriate specialists to address his claimed 
disorders, and his undiagnosed illness issues must be 
addressed.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(4) (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Earlier records from Maria De Los Santos Health Center, 
Philadelphia, Pennsylvania, were requested in June 2006 
pursuant to the veteran's authorization and release.  
However, the veteran failed to date his signed authorization 
and release, and the medical facility accordingly requested a 
properly completed authorization from the RO in June 2006.  
While the RO then requested a completed authorization from 
the veteran, the veteran had moved, and this request was not 
sent to a current address.  When a further development letter 
was sent to the veteran in July 2006 enclosing prior 
development letter requests including the one requesting 
proper authorization for the Maria De Los Santos records, the 
veteran failed to reply to that enclosed request.  In light 
of this convoluted development history, a further attempt to 
obtain those prior records is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, the RO (AMC) 
must notify the veteran of what information and 
evidence are needed to substantiate his reopened 
claims for service connection, including based on 
secondary service connection for an anxiety 
disorder and for his other claimed disorders 
including as due to undiagnosed illness.  The 
veteran must be notified of what portion of that 
evidence VA will secure, and what portion he 
himself must submit.  The RO (AMC) should assist 
him in obtaining records of treatment from private 
medical professionals, or other evidence, provided 
that he provides sufficient, identifying 
information and written authorization.  

The VCAA notice must also include, pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), an 
explanation of the information or evidence needed 
to establish ratings and effective dates for the 
disabilities at issue , as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Thereafter, the RO (AMC) must undertake any other 
development indicated by responses and evidence 
received.

2.  The RO (AMC) should also request that the 
veteran identify the names, addresses, and 
approximate dates of treatment for all health care 
providers, VA and private, who may possess 
additional records pertinent to his claims.  With 
any necessary authorization from the veteran, the 
RO (AMC) should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran that have not yet been 
obtained.  A further attempt should be undertaken 
to obtain records from Maria De Los Santos Health 
Center, inclusive of records contemporaneous the 
veteran's prior claim in the mid to late 1990s, 
with appropriate signed and dated authorization 
from the veteran.  If the RO (AMC) is unsuccessful 
in obtaining any medical records identified by the 
veteran, it should inform him and his 
representative of this and ask them to provide a 
copy of additional medical records they may have 
obtained on their own that have not been 
previously submitted.

3.  All pertinent VA and Vet Center treatment 
reports, not already of record, should be obtained 
and associated with the claims file.

4.  The RO (AMC) should also obtain and associate 
with the claims file all Social Security 
Administration disability determination(s) and the 
medical records underlying the determination(s).  
Prior failure to obtain records underlying an 
October 2005 favorable Social Security disability 
determination should be noted.  

5.  After the above-requested development is 
completed, the RO should afford the veteran 
appropriate examinations to address the nature and 
etiology of the several claimed disabilities, 
including orthopedic, rheumatologic, neurological, 
and psychiatric examinations.  The claims folder 
must be made available to the examiners for review 
in conjunction with the examinations.  All 
necessary studies, tests, and evaluations should 
be performed and the results noted in the 
examination reports.  The following should be 
undertaken:

a.  With regard to the veteran's claimed 
colitis, the examiner should address whether 
diagnosable a disability is present 
manifested by signs and symptoms of colitis 
or akin to colitis, and/or whether 
undiagnosed illness is present affecting the 
lower intestinal tract, and should address 
the nature, severity, and etiology of any 
disease or disability found.  The examiner 
should note past records of treatment and 
past medical findings, including a March 
1998 surgical pathology report on specimens 
of the cecum, mid transverse colon, and 
sigmoid colon.  For each (if any) diagnosed 
disability affecting the lower intestinal 
tract, the examiner should provide an 
opinion, based upon examination findings, 
appropriate tests and studies, historical 
records, and medical principles, as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the disorder developed in 
service or is otherwise causally related to 
service.  The likelihood of intercurrent 
causes should be considered, though the 
examiners should note that such causes need 
not preclude a finding of partial causation 
in, or due to, service.  

b.  With regard to the veteran's claims of 
disability involving joint pains of the 
hands and knees, and disability of the low 
back, the examiner should identify whether 
fibromyalgia or any other diagnosable 
disability is present in those joints, 
and/or whether undiagnosed illness is 
present affecting those joints, and should 
address the nature, severity, and etiology 
of any disease or disability found.  For 
each (if any) diagnosed disability affecting 
the low back, and the knees and/or hands, 
the examiner should provide a separate 
opinion, based upon examination findings, 
appropriate tests and studies, historical 
records, and medical principles,  whether it 
is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the disorder developed in service or is 
otherwise causally related to service.  The 
likelihood of intercurrent causes should be 
considered, though the examiners should note 
that such causes need not preclude a finding 
of partial causation in, or due to, service.  

c.  With regard to the veteran's claimed 
pseudotumor cerebri, and the veteran's 
(potentially distinct) claim for residuals 
of a head injury in service, the nature, 
severity, and etiology of any disease or 
disability found should be addressed.  The 
examiner should note the veteran's history 
of diagnosis of pseudotumor cerebri, and 
associated treatment records and past 
findings, and should also review the 
veteran's service clinical record 
documenting his injury in January 1988 
involving his being trapped between a wall 
locker and a wall, with reported resulting 
acute headache as well as difficulty opening 
his jaw.  For each (if any) central 
neurological disorder found, as well as for 
any pseudotumor cerebri, based upon 
examination findings, appropriate tests and 
studies, historical records, and medical 
principles, the examiner should provide an 
opinion, with full clinical rationale, as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the disorder developed in 
service, including as related to an in-
service head injury in January 1988.  The 
examiner should also address whether any 
pseudotumor cerebri or other potentially 
related condition, including any persistent 
headaches or related disorders, is at least 
as likely as not (i.e., to at least a 50-50 
degree of probability) an undiagnosed 
illness, in the sense of presenting 
objective signs and symptoms but for which 
no specific disease or disability may be 
identified as the cause.  For any disease or 
disability (or undiagnosed illness) 
addressed, the likelihood of intercurrent 
causes should be considered, though the 
examiner should note that such causes need 
not preclude a finding of partial causation 
in, or due to, service.  

d.  Note:  The term "at least as likely as 
not" as used above does not mean merely 
within the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.

e.  Any opinion provided should include 
discussion of specific evidence of record.  
The examiners must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  The conclusions of 
the examiners should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.  If some questions 
cannot be answered without resorting to pure 
speculation, this should be stated.

6.  Thereafter, and following any other indicated 
development, the RO (AMC) should readjudicate the 
remanded claims de novo.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his representative 
should be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


